Citation Nr: 1756352	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-45 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for service-connected residuals of transverse fracture, L1-L4, with degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Rick Little, Agent

ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over this case was subsequently transferred to the RO in Louisville, Kentucky.  As the Veteran now resides overseas, jurisdiction now lies with the Pittsburgh Foreign Cases Office (Foreign Office) in Pittsburgh, Pennsylvania.

The Board notes that in October 2014, the Veteran submitted a Notice of Disagreement with the September 2014 rating decision that denied the Veteran's claims of entitlement to service connection for multiple myeloma and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  To date, a Statement of the Case has not been issued readjudicating these issues.  The Board's review of the claims file reveals that the RO is still taking action on these issues.  Given such, the Board will not address these issues at this time, but they will be the subject of a subsequent decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (c) (2017).

Initially, there may be outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claims.  The medical evidence of record includes VA treatment records dated through January 2011, nearly seven years ago.  To ensure that there is an adequate record upon which to decide the Veteran's claim, a remand is necessary to obtain any updated VA treatment records dated from January 2011, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, he should be provided the opportunity to identify any additional private treatment records that are relevant to his claim, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159 (c) (2017).

Also, relevant to his claim for a higher rating for residuals of a transverse fracture L1-4, with degenerative disc disease, the Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran's most recent VA examination was in May 2009, more than eight years ago.  Additionally, there are no VA treatment records dated after January 2011.  Because the medical evidence of record does not address the current state of the Veteran's residuals of a transverse fracture L1-4 with degenerative disc disease, and because his prior examination is now more than eight years old, the AOJ should schedule him for a new VA examination to address the current nature and severity of his service-connected residuals of transverse fracture L1-4 with degenerative disc disease.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Lastly, the Board notes that the Veteran has recently reported a terminal illness in order to advance his appeal on the docket.  The Veteran and his representative are advised that for consideration of hardship status, the Veteran is to submit a prognosis from a doctor documenting serious illness, preferably with clinical findings. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any outstanding VA treatment records dated from January 2011. 

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected back disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  After completing the foregoing development to the extent possible, schedule the Veteran for a VA medical examination to clarify the severity of his lumbar spine degenerative disc disease.  Access to the Veteran's electronic claims file should be made available to the examiner for review in connection with the examination.
  
The examination report should include the range of motion of the lumbar spine in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, the examiner should specifically state so and provide an explanation in the report.  

Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also, to the extent possible, provide a retrospective opinion addressing prior range of motion of the lumbar spine, painful motion (and at what point it started), additional loss of motion after repetitions, and function loss due to pain -considering active and passive motion as well as weight-bearing and nonweight-bearing considerations-throughout the claims period.  If, the examiner is unable to provide a retrospective opinion, the examiner must provide a thorough rationale explaining why such opinion is not provided in this examination.

The examiner should also state whether the Veteran's service-connected residuals of a transverse fracture L1-4, with degenerative disc disease, results in incapacitating episodes manifested by physician-prescribed bed rest.  If so, the examiner should report the dates and durations of these incapacitating episodes.

The examination report should also identify all neurological manifestations of the service-connected residuals of a transverse fracture L1-4, with degenerative disc disease, if any.

The examiner must provide a clear rationale for all opinions provided.  If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  After completion of the above, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (West 2012).








_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




